     Case 21-50046-btb            Doc 121    Entered 03/31/21 12:09:58     Page 1 of 2



1    Richard F. Holley, Esq. (NV Bar No. 3077)
     Email: rholley@nevadafirm.com
2    Andrea M. Gandara, Esq. (NV Bar No. 12580)                          E-filed: March 31, 2021
     Email: agandara@nevadafirm.com
3    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
4    Las Vegas, Nevada 89101
     Telephone: 702/791-0308
5    Facsimile: 702/791-1912

6    Attorneys for Alina Hua, Chin Lin Hua, and Christine Waage

7                                 UNITED STATES BANKRUPTCY COURT

8                                           DISTRICT OF NEVADA

9    In re:                                              Case No. 21-50046-btb
                                                         Chapter 11
10   CENTURIA FOODS, INC.,
                                                         NOTICE OF ELECTION BY ALINA HUA,
11                      Debtor.                          CHIN LIN HUA, AND CHRISTINE
                                                         WAAGE UNDER 11 U.S.C. §1111(b) TO
12                                                       BE TREATED AS FULLY SECURED FOR
                                                         THE PURPOSES OF CHAPTER 11 PLAN
13                                                       OF REORGANIZATION

14

15            In accordance with 11 U.S.C. § 1111(b), Secured Creditors Alina Hua, Chin Lin Hua, and
16   Christine Waage, by and through counsel, Richard F. Holley, Esq. and Andrea M. Gandara, Esq.,
17   of the law firm Holley Driggs, hereby elect to have their claims (see Proofs of Claim 3, 4, and 5)
18   treated as fully secured claims for purposes of the Chapter 11 Plan of Reorganization in the above-
19   referenced case.
20            Dated this 31st day of March, 2021.
21                                                     HOLLEY DRIGGS
22
                                                       /s/Andrea M. Gandara
23                                                     Richard F. Holley, Esq.
                                                       Nevada Bar No. 3077
24                                                     Andrea M. Gandara, Esq.
                                                       Nevada Bar No. 12580
25                                                     400 South Fourth Street, Third Floor
                                                       Las Vegas, Nevada 89101
26
                                                       Attorneys for Alina Hua, Chin Lin Hua, and
27                                                     Christine Waage
28

     14255-02/2575603.docx
     Case 21-50046-btb            Doc 121    Entered 03/31/21 12:09:58       Page 2 of 2



1                                       CERTIFICATE OF SERVICE

2             I hereby certify that I am an employee of Holley Driggs, and that on the 31st day of March,
3    2021, I caused to be served a true and correct copy of NOTICE OF ELECTION BY ALINA HUA,
4    CHIN LIN HUA, AND CHRISTINE WAAGE UNDER 11 U.S.C. §1111(b) TO BE TREATED
5    AS     FULLY            SECURED   FOR   THE    PURPOSES        OF    CHAPTER       11    PLAN     OF
6    REORGANIZATION in the following manner:
7                       (ELECTRONIC SERVICE)          Under Local Rule 5005 of the United States
8    Bankruptcy Court for the District of Nevada, the above-referenced document was electronically
9    filed on the date hereof and served through the Notice of Electronic Filing automatically generated
10   by that Court’s facilities.
11                      (UNITED STATES MAIL)          By depositing a copy of the above-referenced
12   document for mailing in the United States Mail, first class postage prepaid, at Las Vegas, Nevada,
13   to the parties listed on the attached service list, at their last known mailing addresses, on the date
14   above written.
15                      (OVERNIGHT COURIER) By depositing a true and correct copy of the above-
16   referenced document for overnight delivery via Federal Express, at a collection facility maintained
17   for such purpose, addressed to the parties on the attached service list, at their last known delivery
18   address, on the date above written.
19                      (FACSIMILE) That I served a true and correct copy of the above-referenced
20   document via facsimile, to the facsimile numbers indicated, to those persons listed on the attached
21   service list, on the date above written.
22
                                                            /s/Madeline VanHeuvelen
23                                                          An employee of Holley Driggs
24

25

26

27

28
                                                     -2-
     14255-02/2575603.docx
